      Case 1:20-cv-01451-AWI-JLT Document 7 Filed 11/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
 8                                   UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
11    SUZANNE MASSEY,                                    Case No. 1:20-cv-01451 AWI JLT
12                      Plaintiff,                       ORDER CLOSING THE ACTION
             v.                                          (Doc. 6)
13
      CAPITAL ONE BANK USA, N.A.,
14
                        Defendant.
15

16           The plaintiff has filed a voluntary dismissal with prejudice under Federal Rules of Civil
17   Procedure Rule 41(a)(1(A)(1). (Doc. 6) Accordingly, the Clerk of Court is DIRECTED to close
18   this action.
19
20   IT IS SO ORDERED.
21       Dated:     November 4, 2020                           /s/ Jennifer L. Thurston
22                                                     UNITED STATES MAGISTRATE JUDGE

23
24

25

26

27

28
     Case 1:20-cv-01451-AWI-JLT Document 7 Filed 11/04/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7
 8
 9
10
11
12

13

14

15

16

17

18

19
20
21
22
23
24

25

26

27

28
                                                Stip. and [Proposed] Order to Extend Deadlines
                                        -1-                           1:20-cv-00889-DAD-JLT
